Title: To James Madison from Thomas Munroe, 3 October 1814
From: Munroe, Thomas
To: Madison, James


        
          Sir,
          3d. Octo 1814
        
        I find it will require about 1,200 dollars more to pay all expenses incurred in consequence of the fires & storm of the 24th & 25th. Augt, about the building, collecting public property &c; and have therefore the honor to enclose for your signature a Requisition for that sum if it should be your pleasure to give it. With the highest respect I am, Sir, Yr mo Ob Servt
        
          Thomas Munroe
        
      